UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2340


BAHRAM MOHAMMAD SHAKERI,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    May 19, 2009                    Decided:   June 12, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Bahram Mohammad Shakeri, Petitioner Pro Se. Michael Christopher
Heyse, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bahram Shakeri, a native and citizen of Afghanistan,

petitions for review of an order of the Board of Immigration

Appeals    dismissing        his    appeal          from    the    immigration            judge’s

denial    of    his    application        for       deferral      of   removal       under      the

Convention Against Torture.               For the reasons discussed below, we

dismiss the petition for review for lack of jurisdiction.

               Under    8    U.S.C.       §     1252(a)(2)(C)            (2006),         we     lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006),    to    review      the    final       order      of     removal       of       an    alien

convicted       of     certain     enumerated          crimes,         including         offenses

covered in § 1182(a)(2) of the immigration statutes.                                      Because

Shakeri    was       found   removable        for     having      been     convicted           of   a

controlled       substance         offense           as        defined     in        8        U.S.C.

§ 1182(a)(2)(A)(i)(II)           (2006),        under      §    1252(a)(2)(C),            we   have

jurisdiction “to review factual determinations that trigger the

jurisdiction-stripping provision, such as whether [Shakeri] [i]s

an alien and whether []he has been convicted of [a controlled

substance offense].”             Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th     Cir.     2002).           Once       we      confirm      these        two       factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

See Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007).



                                                2
               Because we find that Shakeri is indeed an alien who

has     been     convicted           of     a     controlled         substance     offense,

§ 1252(a)(2)(C) divests us of jurisdiction over the petition for

review,        except        to     the      extent      that        Shakeri     raises      a

constitutional issue or question of law.                        We find that Shakeri’s

challenges to the denial of his request for deferral under the

Convention      Against       Torture       are      factual    issues    over    which     we

clearly lack jurisdiction.                      See Saintha v. Mukasey, 516 F.3d

243,    249-50        (4th        Cir.    2008)      (finding     that    determinations

regarding government acquiescence in assessing CAT claims are

factual, not legal, in nature and “[§] 1252(a)(2)(C) of the REAL

ID Act prohibits our review of such factual determinations of

the BIA, and we are thus unable to review [the] petition on the

merits”).

               Finally,       Shakeri       argues     that    the    immigration       judge

erred     in    treating          his     unlawful     wounding       conviction       as   an

aggravated felony.                Although this claim is a question of law

over which we would typically retain jurisdiction pursuant to

§ 1252(a)(2)(D), we find that we nonetheless lack jurisdiction

because Shakeri failed to raise this issue before the Board.

See 8 U.S.C. § 1252(d)(1) (2006); Massis v. Mukasey, 549 F.3d

631, 638-40 (4th Cir. 2008).

               Accordingly, we dismiss the petition for review.                             We

dispense       with     oral       argument       because      the     facts     and    legal

                                                 3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                               PETITION DISMISSED




                                4